DETAILED ACTION
Disposition of Claims
Claims 1-15 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0061172A1, Published 02/27/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Election/Restrictions
Applicant’s election of single-stranded DNA that contains a cytosine followed by a guanine wherein the cytosine nucleotide is unmethylated (CpG ODN, claims 4-6, 16-18); SEQ ID NO:42; IFE6 (SEQ ID NO:117; Claim 11), and 3KPE (SEQ ID NO: 165; claim 12) in the reply filed on 05/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  while the Office has not been able to find specific examples of two coiled-coil structures joined by a linker with a net positive charge in nature, it is likely such a sequence or protein exists, so the Office is requesting the claim be amended to clearly read upon the SAPN being “engineered” or “synthetic” to ensure it is clear that the claim is drawn solely to patentable subject matter.  Appropriate correction is required.

Claims 7-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0126] “http://toolkit.tuebingen.mpg.de/pcoils” and “http://groups.csail.mitedu/cb/multicoil/cgi-bin/multicoil.cgi” ; ¶[0129] “http://www.rcsb.org” ; ¶[0130] “http://www.rcsb.org/pdb/’; and ¶[0136] “http://coiledcoils.chm.bris.ac.uk/ccplus/search/periodic_table/” .



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition for inducing an immune response in a subject comprising: (a) A self-assembling protein nanoparticle (SAPN) consisting of a multitude of building blocks of formula (1): 
X1 - ND1 - L1 - ND2 -Y1 (1), 
consisting of a continuous chain comprising a coiled-coil oligomerization domain ND1, a linker L1, a coiled-coil oligomerization domain ND2 and further substituents X1 and Y1, 
wherein ND1 is a coiled-coil oligomerization domain that comprises oligomers (ND1)m of m subunits ND1, 
ND2 is a coiled-coil oligomerization domain that comprises oligomers (ND2)n of n subunits ND2,
m and n each is a figure between 2 and 10, with the proviso that m is not equal n and not a multiple of n, and n is not a multiple of m, L1 is a peptide linker with an overall positive charge of at least +2 at physiological conditions, X1 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted.
Y1 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted, wherein the multitude of building blocks of formula (1) is optionally co-assembled with a multitude of building blocks of formula (II) X2-ND3-L2-ND4-Y2 (II), consisting of a continuous chain comprising a coiled-coil oligomerization domain ND3, a linker L2, a coiled-coil oligomerization domain ND4, and further substituents X2 and Y2, wherein ND3 is a coiled-coil oligomerization domain that comprises oligomers (ND3)y of y subunits ND3, ND4 is a coiled-coil oligomerization domain that comprises oligomers (ND4)z of z subunits ND4, y and z each is a figure between 2 and 10, with the proviso that y is not equal z and not a multiple of z, and z is not a multiple of y, and wherein either ND3 is identical to ND1, or ND4 is identical to ND2 or both ND3 and ND4 are identical to ND1 and ND2, respectively, L2 is a peptide linker with an overall positive charge of at least +2 at physiological conditions, X2 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted Y2 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that 
Further limitations on the composition according to claim 1 are wherein the peptide linker L1 and/or the peptide linker L2 independently from each other consists of at least four amino acids and has an overall positive charge of at least +3 at physiological conditions (claim 2); wherein the peptide linker L1 and/or the peptide linker L2 independently from each other comprises an amino acid sequence selected from the group consisting of the amino acid sequence as shown in SEQ ID NO:4, the amino acid sequence as shown in SEQ ID NO:12, the amino acid sequence as shown in SEQ ID NO: 14 and the amino acid sequence as shown in SEQ ID NO: 15 (claim 3); wherein the nucleic acid derivative is selected from the group consisting of single-stranded DNA that contain a cytosine followed by a guanine wherein the cytosine nucleotide is unmethylated (claim 4); wherein the nucleic acid derivative is a CpG oligodeoxynucleotide (CpG ODN) selected from the group consisting of Class A CpG ODN, Class B CpG ODN and Class C ODN (claim 5); and the nucleic acid derivative is a CpG oligodeoxynucleotide (CpG ODN) selected from the group consisting of the nucleotide acid sequence as shown in SEQ ID NO:42 (claim 6).  

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The instant claims are directed to an immunogenic composition which comprises self assembling protein nanoparticles (SAPNs) that encapsulate immunogenic nucleic acid derivatives, wherein the SAPNs are made of coiled-coiled proteins joined by flexible linkers with at least a net positive +2 charge.  The claim limitation does not require that the building blocks of the SAPN or the nucleic acid derivative to possess any particular distinguishing feature or conserved structures, but only that it is generated from two undefined coiled coil domains joined by any size flexible linker that has a net +2 charge that generate any type of nanoparticle and that said nanoparticle encircles the any size, any length, any sequence of generically claimed nucleic acid derivative.  It is the examiner’s position that the limited disclosure of the instant application does not convey applicant’s possession of the broadly claimed genera of SAPNs and immunogenic nucleic acid derivatives.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material '"requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.  A description of what the genetic ld.  While the instant claims are drawn to proteins and nucleic acids, the cited case law is relevant because there is limited disclosure of the structure, formula, or physical properties of the SAPN and nucleic acid derivative and there is only a disclosure of what these items do (the nucleic acid derivative is immunogenic and the protein forms the nanoparticles and encapsulates the nucleic acid), rather than of what it is.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus.  Regents of the University of California v. Eli Lilly& Co., 199 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly & Co., the court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  A "representative number of species" means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP §2163 II.A.3a.ii.  Further, even in cases were multiple species with in a claimed genus have been disclosed, such does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating "where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application."); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support). Where there is uncertainty in the operability of undisclosed embodiments, an application may be found not to have provided adequate descriptive support for a claimed genus.
The specification discloses the reduction to practice of a specific SAPN that can encapsulate CpG, wherein the “DEDDLI-RR” SAPN has the sequence of SEQ ID NO:1, with X1 being SEQ ID NO:2, ND1 being SEQ ID NO:3, L1 as SEQ ID NO:4, ND2 as SEQ ID NO:5, and Y1 as SEQ ID NO:6 (see spec at ¶[0199-0201]).  The ND1 is a pentamerization domain derived from the tryptophan-zipper pentamerization domain, and comprises several mutations, including truncations and substitutions, to aid de novo designed coiled-coil formation (¶[0208]).  It is not clear if any coiled-coil domain sequence will work in the ND1 and/or ND2 position and still form a SAPN, nor is it clear that any positively charged flexible linker of any size or sequence will work in allowing the formation of the SAPN.  The X1 and Y1 regions are also ill-defined, as they can either be totally absent, or up to 1000 amino acids of additional sequence.  Again, it is not shown how the charge, length, or sequence of these regions affect the ability of the SAPN to form.  Further, with the flexible linker, it is not clear that any size, sequence, or charge of flexible linker will allow any CpG ODN or any other nucleic acid derivative that is immunogenic to be encapsulated within the SAPN.  Examples 6-8 test the formation of specific sequences of SAPNs with specific ODNs and tests for their immunogenicity in mice, while example 9 tests different lengths and charges of the flexible linker.  The findings of Example 9 surprisingly showed that longer flexible positively charged linkers failed to encapsulate the specific CpG as well as the shorter flexible linkers tested (¶0269]).  Therefore, applicant has highlighted with their own experimental data that there is great uncertainty in what sequences will work for these constructs to have the desired outcomes.  In Example 11, a similar SAPN is formulated as to the previous SAPN, but appears to be a SAPN from two subunits joined together, wherein the Y1 is replaced with antigenic regions from LCMV (Lymphocytic choriomeningitis mammarenavirus) and malaria proteins (¶[0282-0284]).  Minimally, it appears as though all tested SAPNs require the ND1 tryptophan zipper sequence and the de novo coiled-coil sequence for ND2, joined by the RRGR flexible linker (¶[0289]).  The variable between the SAPNs appears to be within the Y1 regions, as these appear to comprise different antigenic protein sequences.  As for the ODNs which may be encapsulated, this is calculated apparently according to the different molecular weights of both the SAPNs used and the ODNs used (¶[0291]).   Furthermore, the immunoreactivity of CpG ODN changes depending upon its formation of complexes with proteins (or peptides) or nanoparticles (Chinnathambi S, et. al Sci Rep. 2012;2:534. Epub 2012 Jul 26.).  Consequently, it is not clear that ND1 and ND2 can be substituted out for other coiled-coil domain sequences, or if the different X1 and Y1 sequences have an effect on the SAPN formulation, or if L1 longer than 4 amino acids or with different sequences beyond RRGR would be effective in formulating the SAPN and/or encapsulating the nucleic acid derivative payload.  Finally, it is not clear which nucleic acid derivatives beyond ODNs can be delivered using the SAPNs, and it is not 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
WO2015104352A1.  Teaches SAPNs and suggests use of linkers which may contain suitable attachment sites for the covalent coupling of antigens that also comprise charged or polar amino acids coupled with glycine residues.  Does not specifically mention the use of linkers with a net positive +2 charge.
Karch CP, et. al. Nanomedicine. 2017 Jan;13(1):241-251. Epub 2016 Sep 2.  Teaches coiled-coil domains joined by a flexible linker with a +1 charge.
Raman S, et. al. Nanomedicine. 2006 Jun;2(2):95-102.  Teaches generally formulation of SAPNs.
Doll TA, et. al. J Nanobiotechnology. 2015 Oct 24;13:73. Notes the importance of optimizing the linker region to get appropriate SAPNs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648